Citation Nr: 1707042	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel







INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 RO decision.  Although the Veteran had requested to present testimony in support of his appeal during a hearing before a Veterans Law Judge, he withdrew this request in February 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral flat feet has been raised by the record.  According to the report of the Veteran's entrance medical examination, he had asymptomatic flat feet at that time.  However, the report of his discharge medical examination shows that he had painful flat feet.  This raises the question of whether his flat feet were aggravated during service.  The record does not contain any information as to whether he currently manifests flat feet, and if so, whether the current condition may be medically related to service.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

FINDINGS OF FACT

1.  The Veteran currently manifests bilateral hearing loss by VA standards.

2.  The Veteran's duties in service involved routine exposure to acoustic trauma.

3.  Probative medical nexus evidence supports a connection between the current hearing loss and acoustic trauma during service.  


CONCLUSION OF LAW

With resolution of any doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 200, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).
Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

As an initial matter, the Veteran did not have a hearing loss disability for VA purposes at service entrance, as his entrance examination conducted on July 23, 1959, was normal via whispered voice test.  Moreover, on the Report of Medical History, dated on July 23, 1959, the Veteran denied having had any ear problems, as relevant.  The Board acknowledges that the Veteran did undergo an audiogram one week after service entrance, on July 30, 1959, and the findings of this audiogram, when properly converted from American Standards Association (ASA) to the current International Standards Organization (ISO), reflect some degree of hearing loss at 500 Hertz, bilaterally, and at 4000 Hertz in the left ear.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss).  However, there was no clinical notation during this audiogram, taken one week after service entrance, indicating the results demonstrated a hearing loss disability.  Notably, the Veteran's hearing and ears profile was assigned a "1" at entrance, which indicates a high level of medical fitness for duty.  There is also no clear and unmistakable evidence that demonstrates that hearing loss existed prior to service; hence, the presumption of soundness at entry attaches.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran served in the Air Force for four years with the occupational specialty of aircraft mechanic.  He was promoted to the flight line crew chief about half way through his service.  The Board recognizes that in the course of performing his duties, the Veteran was necessarily exposed to aircraft noise, both from the engines themselves, and from aircraft on the flight line, on a near-daily basis.  The Board therefore finds the Veteran's own description of his noise exposure, which he provided during a September 2012 VA examination, to be not only competent, but also entirely credible.

The Veteran's current bilateral hearing loss is established by both private and VA test results contained in the file.  38 C.F.R. § 3.385.

Service treatment records do not contain any complaints, diagnoses or treatment attributed to hearing loss.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The claims file contains opposing VA medical opinions as to whether the Veteran's currently-shown hearing loss had its inception during service.  The report of a September 2012 VA examination contains the examiner's conclusion that the Veteran's current hearing loss is as likely as not to have been caused by events during his military service.  In reaching this conclusion, the examiner relied upon the Veteran's description of his noise exposure during service, which the Board has found competent and credible.

In an October 2012 VA opinion and May 2014 addendum, based upon review of the Veteran's records, another VA audiologist opined that a connection to service cannot be medically construed.  In reaching this conclusion, the second audiologist placed less emphasis upon the Veteran's noise exposure during service, finding that an acoustic injury cannot be assumed in his case because no significant threshold shift occurred in the Veteran's hearing thresholds, which were measured during each year of his service.  However, the Veteran's representative accurately points out that although no larger threshold shifts are reflected in the Veteran's service treatment records, smaller threshold shifts are shown in these records.  See VA Form 646 received in June 2014.

The Board accords greater weight to the September 2012 VA medical opinion.  In so doing, the Board emphasizes that the Veteran experienced four years of significant acoustic trauma while performing his military duties, and his account of such noise exposure is deemed credible.  To the contrary, the Board assigns less probative weight to the second opinion because, as noted above, it placed less emphasis upon the Veteran's noise exposure and did not consider that smaller threshold shifts were shown in the service treatment records.

To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court has noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

In summary, according the Veteran every benefit of the doubt, the Board holds that service connection for bilateral hearing loss is warranted.  The benefit sought on appeal is therefore granted.

ORDER

Service connection for bilateral hearing loss is granted.

____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


